NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                         FILED
                            FOR THE NINTH CIRCUIT                           JUL 05 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

MARIA VICTORIA NANTES, an                        No. 10-55357
individual; AIDA MELIKYAN, an
individual; ARMENUI DZHGALIAN, an                D.C. No. 2:09-cv-07161-RGK-JC
individual,

              Plaintiffs - Appellants,           MEMORANDUM *

  v.

NEW LONDON COUNTY MUTUAL
INSURANCE COMPANY; GEICO
GENERAL INSURANCE COMPANY,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                        Argued and Submitted June 8, 2011
                              Pasadena, California

Before: D.W. NELSON and IKUTA, Circuit Judges, and PIERSOL, Senior
District Judge.**


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Lawrence L. Piersol, Senior District Judge for the U.S.
District Court for South Dakota, Sioux Falls, sitting by designation.
      Maria Victoria Nantes, Aida Melikyan, and Armenui Dzghalian

(“Petitioners”) appeal the district court’s order denying their motion to remand and

granting Respondent New London County Mutual Insurance Company’s (“NLC”)

motion to dismiss for lack of personal jurisdiction. This suit arises out of a carbon

monoxide poisoning incident that occurred in Nantes’s Connecticut home, which

severely injured Melikyan and Dzghalian. On appeal, Petitioners argue that 28

U.S.C. § 1332(c)(1) operates to defeat the district court’s diversity jurisdiction over

this case, or alternatively that Respondent Geico’s nonconsent to removal bars the

district court’s removal jurisdiction. Petitioners argue further that the district court

may properly exercise personal jurisdiction over NLC. We affirm.

      Section 1332(c)(1) provides:

      [A] corporation shall be deemed to be a citizen of any State by which
      it has been incorporated and of the State where it has its principal
      place of business, except that in any direct action against the insurer
      of a policy or contract of liability insurance, whether incorporated or
      unincorporated, to which action the insured is not joined as a party-
      defendant, such insurer shall be deemed a citizen of the State of which
      the insured is a citizen, as well as of any State by which the insurer
      has been incorporated and of the State where it has its principal place
      of business.

28 U.S.C. § 1332(c)(1) (emphasis added). The law operates to bar federal diversity

jurisdiction in certain insurance disputes. Moving beyond the plain language of the

provision, this court has explained:


                                            2
      Courts have uniformly defined the term “direct action” as used in
      [Section 1332(c)(1)] as those cases in which a party suffering injuries
      or damage for which another is legally responsible is entitled to bring
      suit against the other’s liability insurer without joining the insured or
      first obtaining a judgment against him.

Beckham v. Safeco Ins. Co. of Am., 691 F.2d 898, 901-02 (9th Cir. 1982) (emphasis

added). Because Melikyan and Dzghalian first obtained a judgment against

Nantes, the insured, this court’s case law dictates that the instant suit is not a

“direct action” within the meaning of Section 1332(c)(1). Nantes’s citizenship is

therefore not imputed to NLC, and the district court may assert diversity

jurisdiction over the case. Petitioners urge this court to disregard the Beckham

definition as dicta, but we decline to do so. Even assuming that the definition is

dicta, the Beckham court appears to be correct that federal courts interpret Section

1332(c)(1) uniformly. Id. We follow that interpretation here.

      We further affirm the district court’s determination that Geico was a

fraudulently joined defendant and should be dismissed from the case.

Accordingly, Geico’s nonconsent to removal did not pose a bar to the district

court’s removal jurisdiction. See United Computer Sys., Inc. v. AT&T Corp., 298
F.3d 756, 761-62 (9th Cir. 2002).

      Finally, we affirm the district court’s dismissal for lack of personal

jurisdiction. Petitioners cannot establish that NLC purposefully directed activities


                                            3
toward California, or that the claims in this suit arose out of any NLC contacts with

California. “[T]he purposeful availment analysis turns upon whether the

defendant’s contacts are attributable to actions by the defendant himself, or

conversely to the unilateral activity of another party.” Hirsch v. Blue Cross, Blue

Shield of Kansas City, 800 F.2d 1474, 1478 (9th Cir. 1986) (internal quotation

marks and citations omitted). Here, NLC’s purported contacts with California

were directly attributable to Petitioners’ unilateral decisions to move back to the

state. Further, no evidence was provided to establish that NLC renewed Nantes’s

policy while she was in California. Even assuming such a renewal occurred, this

suit did not arise out of that contact because any renewal occurred well after the

incident in question. Finally, the broad policy language cannot be the basis for

exercising specific jurisdiction over NLC. See Hunt v. Erie Ins. Grp., 728 F.2d
1244, 1246-47 (9th Cir. 1984).

      We deny Petitioners’ request for jurisdictional discovery. See Wells Fargo

& Co. v. Wells Fargo Exp. Co., 556 F.2d 406, 430 n.24 (9th Cir. 1977).

      AFFIRMED.




                                           4